Citation Nr: 9916388	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-48 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic kidney 
disorder with associated hematuria.

2.  Entitlement to service connection for 
hypertriglyceridemia.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty for training with the 
United States Coast Guard from June 1960 to December 1960.  
He served on active duty from January 1968 to June 1969.  He 
served as a recruiter with an Air National Guard unit from 
January 1982 through August 1991.  The service department has 
characterized this as active duty in the Air Force.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in.  That decision denied the veteran's claims 
of entitlement to service connection for a chronic kidney 
condition with associated hematuria and hypertriglyceridemia.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  The veteran's chronic kidney disorder with associated 
hematuria began during active service.

2.  There is no competent evidence of current disability from 
hypertriglyceridemia.



CONCLUSIONS OF LAW

1. The veteran's chronic kidney disorder with associated 
hematuria was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.1(m); 
3.303(d); 3.304(b) (1998).

2.  The claim for service connection for hypertriglyceridemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claims of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable (obvious or manifest) 
evidence that a disability existed before service will rebut 
this presumption.  38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. 
§ 3.304 (b) (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

The United States Court of Appeals for the Federal Circuit 
has held that:
A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495.

The provisions of 38 C.F.R. § 3.303(b) provide that a veteran 
may utilize the "chronic disease shown as such in service" 
provision when the evidence demonstrates: (1) that the 
veteran had a chronic disease in service, or during an 
applicable presumption period... and (2) that the veteran 
presently has the same condition....  Id.  If the disease has 
not been shown to be chronic in service, the veteran may 
still utilize the provisions of 3.303(b) if continuity of 
symptomatology is demonstrated.  Id at 496.  Symptoms not 
treatment are the essence of any evidence of continuity of 
symptomatology.  Id.  Unless the condition is of a type as to 
which a lay person's observation is competent, medical 
evidence of continuity is required.  Id. at 497.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1998).

Service Connection for Chronic Kidney Condition 
With Associated Hematuria

Medical history

Review of the veteran's service medical records reveals 
entrance, periodic, and separation physical examinations with 
no pertinent abnormalities.  The sole evidence of renal 
abnormality during a periodic physical examination was on the 
September 1985 examination where urinalysis revealed 1+ 
occult blood on microscopic analysis.  The veteran's June 
1991 separation physical did not report any abnormality on 
urinalysis.

Subsequent to the veteran's separation from service, he 
underwent a private medical examination with Dr. G.  During 
that examination hematuria was noted.  A letter, dated in 
January 1997, from Dr. J.L., noted that the veteran was a 
veteran from 1982 through 1991.  Over the years the veteran 
had complete physicals that included a urinalysis.  Hematuria 
showed up several times in the urine specimens from 1982 to 
1991.  Dr. G. was a physician in Dr. J.L.'s office.  

In November 1991, following the testing showing hematuria, 
the veteran underwent an IVP (intravenous pyelogram).  Report 
of that testing has been submitted.  There was marked 
diminution of the right kidney, which measured approximately 
9.5 cm in length while the left measured approximately 17 cm.  
The margin of the right kidney was irregular.  The pattern 
suggested a prior insult, either inflammatory or vascular.  
The left kidney was normal other than for compensatory 
hypertrophy.  The radiologist's impression was of a long 
standing right renal abnormality with marked reduction in 
size suggesting prior vascular or inflammatory insult with 
compensatory enlargement of the left kidney.

The veteran submitted a letter from Dr. J.R. dated in January 
1992.  The veteran was noted to have had microhematuria in 
1985, but apparently was not evaluated at that point in time.  
The doctor noted that upon review of the veteran's old 
records, the veteran history gave no clue as to the etiology 
of his hypoplastic right kidney.  It was noted to probably be 
vascular in nature, and one would have to assume from the 
hematuria that it occurred prior to 1985.

Dr. J.R. noted that pyelograms done in November 1991 revealed 
a small right kidney, approximately 9.5 cm, and compensatory 
hypertrophy of the left kidney.  There was good visualization 
of the ureters and of the bladder, and no other abnormalities 
were seen.

The veteran was examined by a service department vascular 
surgeon in March 1992.  The vascular surgeon noted a history 
of asymptomatic microhematuria and an IVP showing a 
hypertrophied left kidney and right renal hypoplasia with an 
incomplete right uptake system but with prompt function.  The 
diagnosis was essential microhematuria with a hypoplastic 
right kidney.

A medical evaluation board (MEB) report dated in July 1992 
noted microscopic hematuria and asymmetric kidneys, 
significance, date of origin, service incurrence, and 
aggravation by service unknown.  The report associated with 
the MEB findings included a nephrology consultation report.  
The nephrologist felt the veteran had intermittent 
microscopic hematuria demonstrated in the past but not on the 
admission for the MEB.  This was of no physiological 
significance.  The veteran appeared to have renal asymmetry, 
due in all likelihood to a congenital vascular or 
developmental anomaly with compensatory hypertrophy of the 
uninvolved left kidney.  There was no evidence of 
hypercalcinuria, pathologic proteinuria or abnormal 
glomerular filtration rate.  The estimate of glomerular 
filtration may be distorted to a lower than correct value by 
the apparent under-collection of the urine, based on urinary 
creatinine excretion index.  The veteran was not felt to be 
at any increased risk for chronic renal failure, 
hypertension, glomerulonephritis, or any other significant 
renal disorder, based upon the results of the tests.

A line of duty determination was made by the Nevada Air 
National Guard.  The state air surgeon noted that the 
veteran's hypertrophy of the left kidney/vascular disorder 
was incurred during the veteran's active service and was in 
the line of duty.  This determination was approved by the 
service department.

A letter dated in November 1992, from Dr. C.F., the Nevada 
State Aerospace Medical Physician, for the Nevada Air 
National Guard noted the veteran's history.  The doctor noted 
that since the veteran's initial physical examination in 
1964, and his active duty AGR physical examination of 1980 
both showed no evidence of hematuria, it could be presumed 
that somewhere between 1980 and 1985 the veteran developed 
the condition.

The veteran was afforded a general medical examination by VA 
in May 1994.  The examiner diagnosed a shrunken irregular 
shaped right kidney, with normal collecting system distal, 
and with normal excretion of dye, with probable reduced 
function overall, secondary to size.  Also diagnosed was 
enlargement of the left kidney, compensatory, with normal 
function, normal collecting system, secondary to the disorder 
of the right kidney.  Microscopic hematuria was also 
diagnosed, its significance unknown, even after complete, 
extensive and exhaustive work-ups.

A consultation report from Dr. S.V. was submitted by the 
veteran.  Dr. S.V. noted that the veteran was well his entire 
life except that he developed hematuria in 1985 when he was 
on active duty with the military.  This was not evaluated 
while he was on active duty.  He was then separated from 
service in 1991 and was found to have hematuria on 
urinalysis.  He subsequently had an IVP that showed a small 
right kidney and a large left kidney.  The veteran reported 
that he never had gross hematuria and denied contracting any 
illnesses such as hepatitis while on active duty.  He had 
never had flank pain or dysuria.  The impression was that the 
veteran had a small kidney on one side and a hypertrophied 
kidney on the other side.  He had hematuria that had been 
evaluated by an IVP that showed the disparity in renal size.  
The condition was said to have most likely begun at or just 
before 1985 as indicated by his abnormal urinalysis in that 
year.  The nature of the problem was not clear but most 
likely did not involve a problem with renal perfusion, as the 
veteran was not hypertensive.  The veteran's renal function 
had remained normal.  The doctor noted that the veteran 
should be deemed service-connected for his condition and that 
kidney function and blood pressure should be monitored.

The examiner noted that in view of the fact that the 
architecture had changed in the right kidney, function still 
appeared to be satisfactory, and with mild compensatory 
enlargement of the left kidney, a long-standing condition of 
the right kidney was indicated.  This was noted to be 
possibly a congenital malformation, with no history of 
trauma, with no history of acute infection, and no history of 
malignancies.  All of those were ruled out by extensive work-
ups.  By exclusion this left congenital malformation of the 
right kidney.  The significance of the microscopic hematuria, 
which was intermittent, was not apparent, but should be 
followed over time.  The examiner did not find the veteran's 
functional capacity to be decreased in any way.

The veteran's brother, H.B. submitted a statement, dated in 
January 1997, in which he noted that to his knowledge the 
veteran had no family history of kidney problems.

The veteran and his wife testified before a hearing officer 
at the RO in January 1997.  He testified that between 1982 
and 1985 he had two injuries.  In the first, he fell off the 
tail of an airplane approximately 40 feet to the ground.  He 
landed on his back and side.  The second incident occurred 
when he was removing ice and snow from the wing of an 
airplane, when he slipped and fell into a fire bottle on his 
back and side.  The veteran testified that he was not on any 
medication for his kidneys.  He thought that indirectly the 
Lopid prescribed for his elevated triglycerides was for his 
kidneys.  He surmised that keeping the triglyceride level in 
his blood low would aid the blood flow to his kidneys.  This 
was part of a preventative maintenance program for his 
kidneys including diet and restriction of activities 
potentially hazardous to kidneys.

In a January 1997 letter, Dr. J.L., the veteran's private 
physician, noted that the veteran had been a patient at his 
practice since 1982.  Over the years, the veteran had had 
complete physicals that included a urinalysis.  Hematuria 
showed up several times in the urine specimens from 1982 to 
1991.  Dr. J.L. noted that the veteran related that the 
physicals he had in the military also showed hematuria, but 
no treatment was rendered for the problem.  The impression 
from the November 1991 IVP was of long standing right renal 
abnormality with marked reduction in size suggesting prior 
vascular or inflammatory insult and compensatory enlargement 
of the left kidney.  As part of the treatment for this, the 
veteran had been told to change his lifestyle, including no 
heavy lifting, no skiing, and just "generally taking it 
easy" in order for the condition to improve.  This was said 
to represent a considerable disability for the veteran.  The 
doctor recommended that the veteran's kidney function and 
blood pressure should be followed periodically.

The Board solicited the opinion of a Veteran's Health 
Administration specialist in December 1998.  The opinion was 
received in January 1999.  The specialist noted that although 
it was possible that the veteran had congenital hypoplasia, 
it was a rare condition, and at this point it was completely 
impossible to determine whether it was congenital or 
acquired.  Given the rarity of true congenital hypoplasia, it 
was much more likely that the veteran had actually 
experienced shrinkage of the kidney later in life.  Such a 
shrinkage of the kidney leading to the hypoplastic appearance 
might be caused by a variety of factors including 
vesicourethral reflux in young adulthood, vascular phenomenon 
involving the renal artery (emboli thrombi, etc.), unilateral 
renovascular hypertension, and chronic longstanding 
obstruction (which was unlikely in this case.)

The specialist noted that microscopic hematuria is a fairly 
non-specific finding.  The possible underlying causes are 
manifold: infections, tumors, and stones are the three major 
groups of conditions that cause microscopic hematuria.  In 
addition, it might also be associated with any of the 
injuries that lead to kidney damage and subsequent shrinkage 
of the kidney.  The hematuria identified during the time of 
service was not necessarily indicative of the finding of a 
hypoplastic kidney after service, but it is totally congruent 
with any of the conditions leading to the process.

He noted that it was well known that it was perfectly 
possible to live a completely normal life with normal life 
expectancy without curtailing any activity with just one 
kidney.  He noted that many patients go through life not even 
knowing that they only have one kidney (renal aplasia).  
Additionally, many family members give up one kidney to 
donate to family members, and they have a normal life 
expectancy without having to curtail activities.  Thus, it is 
unlikely that the hypoplastic kidney alone should cause any 
changes in the veteran's life expectancy or mandate for him 
to curtail activities.  However, the underlying disease 
leading to the hypoplasia of the kidney, unknown at the 
present time, might very well trigger lifestyle changes or 
limit activities.

The specialist noted that the presence of a compensatory 
hypertrophy in the contralateral kidney would indicate that 
the process was in fact old and had come to maturation.  The 
compensatory hypertrophy in the other kidney also suggested 
that the atrophy occurred later in life.  In any event, while 
it could not be stated with certainty, it made it less likely 
that the injury occurred during service.

As to whether the hypoplastic kidney, if due to a disease 
process, had its origin during the veteran's service, the 
specialist noted that the only evidence was the presence of 
compensatory hypertrophy and the absence of any significant 
events described in the records that would make it plausible 
that the veteran experienced an insult or injury as described 
above leading to atrophy of the right kidney.  However, this 
could not be completely ruled out, the veteran mentioned two 
fall injuries in 1982 and 1985.  The theoretical construct 
could be that one of the fall injuries led to an intimal tear 
in the renal artery that eventually led to infarction of the 
kidney.  This was only a hypothetical scenario that had been 
observed in real life cases.

In summary, the specialist noted that while it was possible 
that the injury leading to the atrophy of the kidney occurred 
during the veteran's period of active service, it was just as 
likely, if not more likely, that it occurred before.  The 
finding of microscopic hematuria is so non-specific, that it 
really could not form the basis for any definite statement.  
The injuries described above, might have to do with the 
atrophy of the kidney, however, the finding of compensatory 
hypertrophy shortly thereafter makes this less plausible.

In a May 1999 letter, Dr. J.L. noted that he could make no 
new medical arguments on the veteran's behalf.  Dr. J.L. had 
reviewed the VHA opinion and characterized the opinion as 
concluding that it was possible that the injury to the 
veteran's kidney happened while in service--just as likely as 
not.  Under the circumstances, the doctor urged the veteran 
be given the benefit of the doubt.

In a May 1999 letter Dr. S.V. noted that the veteran was on 
active duty in 1985 when he was noted to have hematuria.  He 
separated from the service in 1991.  Subsequent IVP showed a 
small, 9-cm, right kidney and a large 17-cm left kidney.  Dr. 
S.V. opined that it was therefore clear that whatever had 
caused his right kidney to be small started at least by 1985 
when he was noted to have the abnormal urinalysis.  He 
concluded that the veteran's condition was therefore service-
connected.

Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a plausible claim.  The Board 
is also satisfied all relevant facts have been properly 
developed.

The veteran was diagnosed with the chronic kidney condition 
with associated hematuria disease while serving during a 
period of active duty for training.  The service department 
determined that the disease was incurred in the line of duty.  
Under the provisions of 38 C.F.R. § 3.1(m), a service 
department finding that a disease occurred in line of duty 
will be binding on VA unless it is patently inconsistent with 
the requirements of laws administered by VA.  In the instant 
case, the VA regulations provide that congenital or 
developmental defects are not diseases or injuries for the 
establishment of service connection.  38 C.F.R. § 3.303(c) 
(1998).  As there is some question as to whether the 
veteran's kidney disorder was congenital in nature, and the 
VHA opinion rendered in January 1999 concludes that it is 
more likely than not congenital in nature, the Board finds 
that the service department's finding of line of duty is not 
patently inconsistent with law or regulation governing VA 
benefits.

The veteran has presented evidence that he currently has a 
shrunken irregular shaped right kidney and enlargement of the 
left kidney.  The service department nephrologist who 
evaluated the veteran in conjunction with the medical 
evaluation board found that the renal asymmetry was due "in 
all likelihood to a congenital vascular or developmental 
anomaly with compensatory hypertrophy of the uninvolved left 
kidney."  A VA examiner found that it was a long-standing 
condition that could well be a congenital malformation.  The 
possibility of other etiologies, trauma, acute infection, or 
malignancy, was all ruled out by extensive work-up.  By 
exclusion that left only congenital malformation of the right 
kidney.

These opinions are in contrast to that provided by the VHA 
specialist and by the veteran's private physicians.  The VHA 
specialist noted that while it was possible that the veteran 
had congenital hypoplasia, it was a rare condition, and at 
this point it was completely impossible to determine whether 
the kidney disorder is congenital or acquired.  Given the 
rarity of true congenital hypoplasia, it was much more likely 
that the veteran had actually experienced shrinkage of the 
kidney later in life.  

No defect of the kidney was noted upon his entry to active 
duty.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1998).  The veteran was accepted into service without 
notation of any defect, infirmity, or disorder related to his 
kidneys.  Assuming that the veteran's period of service 
beginning in January 1982, can be characterized as active 
service, the presumption of soundness attaches.  Given the 
equivocal at best opinions that the veteran's disorder 
predated service, the Board cannot find that there is clear 
and unmistakable evidence to rebut the presumption.  Indeed, 
the evidence is at least in equipoise as to this question.

A remaining question is whether the veteran's kidney 
condition results in any current disability.  One private 
physician has noted that the veteran was forced to restrict 
his activities because of the kidney condition, and the VHA 
specialist found that the underlying kidney disorder, could 
require that the veteran limit his activities.

Based upon the presumption of soundness and the service 
department's finding of line of duty, the Board finds that 
service connection is in order for the veteran's chronic 
kidney condition with hematuria.  38 U.S.C.A. §§ 1110, 5107 
(b) (West 1991); 38 C.F.R. §§ 3.102, 3.304(b) (1998).

Entitlement to Service Connection for 
Hypertriglyceridemia

Medical History 

Review of the veteran's service medical records reveal 
repeated laboratory readings showing elevated triglycerides.  
On the veteran's report of medical evaluation prepared for 
the MEB at the end of the veteran's active service, the 
veteran was noted to have hypertriglyceridemia.

The veteran was examined by VA in May 1994.  The examiner 
noted no abnormality of the cardiovascular system, and 
reported no findings referable to hypertriglyceridemia.  The 
diagnoses included "hypertriglyceridemia, lab diagnosis 
only."  The report of laboratory studies conducted in 
conjunction with the examination shows that the veteran's 
triglyceride level was 111 mg./dl.  The normal range of 
triglyceride level was reported to be from 35 to 175 mg./dl.  

Other private and VA medical records subsequent to service 
contain no findings referable to hypertriglyceridemia.  

Analysis

While elevated levels of cholesterol and triglycerides were 
reported during service, there have been no post service 
findings referable to hypertriglyceridemia.  An essential 
element of a well-grounded claim is competent evidence of 
"current disability" (medical diagnosis).  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet 
App 223 (1992); Rabideau v. Derwinski, 2 Vet App 141 (1992).  
The Board further notes that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Gilpin v. West, 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  The Court has held that the 
term "disability" as used in § 1110 refers to impairment of 
earning capacity.  Allen v. Brown, 7 Vet. App. 439, 447 
(1995); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991) (the term "disability" means impairment of earnings 
capacity resulting from diseases or injuries as a result of 
or incident to service); 38 C.F.R. § 4.1 (providing that the 
degree of disability is based on impairment of earnings 
capacity).

The veteran has presented testimony that he currently has 
hypertriglyceridemia that may be related in some way to his 
kidney disorder.  Review of the available competent medical 
evidence does not reveal any such link.  The Court has said 
that claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability related to elevated triglycerides is not competent 
evidence.  See Espiritu v. Derwinski, supra.

It might be argued that the diagnosis reported on the May 
1994 VA examination constitutes competent evidence of current 
disability.  However, the "diagnosis" could not have been 
based on any findings on the examination.  All of the 
pertinent examination findings were reportedly normal.  The 
"diagnosis" could only have been based on the history 
supplied by the veteran.  A diagnosis based on such evidence, 
cannot constitute competent evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Further, the "diagnosis" was not 
accompanied by any reported findings of disability 
attributable to that "diagnosis."

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a).  The appellant's representative 
contends that, regardless of the Court's decisions pertaining 
to this issue, VA expanded its duty to assist the appellant 
in developing evidence to include the situation in which a 
well-grounded claim has not been submitted.  Veterans 
Benefits Administration Manual M21- 1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1998).  The 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and requests 
that the claim be remanded in order to fulfill this duty to 
assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well- 
grounded.  The veteran's representative has asserted that the 
Board cannot rely on the Court's decision in Meyer, because 
the Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") interpretation of 38 U.S.C.A. § 5107(a) and held 
that VA has no duty to assist a claimant in the absence of a 
well-grounded claim.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and holdings of the courts on the issue 
of VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Schroeder v. West, 
97-131 (Feb 8, 1999) (per curium) (en banc); Bernard v Brown, 
4 Vet. App. 384, 394 (1993).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the appellant in developing his case.

Since there is no competent evidence of current disability 
from hypertriglyceridemia, the claim is not well grounded and 
must be denied.



ORDER

The claim for service connection for a chronic kidney 
disorder with associated hematuria is granted.

The claim for service connection for hypertriglyceridemia is 
denied as not well grounded.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


